Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/19/2020.
Claims 1-3, 5-8, 10, 14-18, 20-23, 25 and 29-30 are examined in this office action.

Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 9381625 B2).
Regarding claim 1, Chen discloses A motorized adjustable wrench (10, Figs. 1-2), comprising: a wrench head (Region of 182) , including: a geared wrench (18) having an opening (1113) configured to receive and engage a nut (See Fig. 12, which shows the opening engaging a Nut); and a geared wrench support mechanism (111); and a plurality of cooperating gears (Figs. 2-4), in mechanical communication with the geared wrench (18); and a handle portion (11), including: a motor  (130) in mechanical communication with a drive gear (153, Fig. 3); and a switch (25, Fig. 2).
Regarding claim 3, wherein the handle portion includes a battery (131, Fig. 3)
Regarding claim 6, wherein the geared wrench support mechanism includes one or more channels (channels as seen in between 170 and 17, Fig. 2) in at least one of the wrench head or the handle portion (Fig. 2).
Regarding claim 10, wherein the drive gear (153) is configured to transfer rotational motion to the plurality of cooperating gears (Figs. 2-4 and 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Picone (US 4512221 A).
Regarding claim 2, Chen teaches all the limitations according to claim 1, including the wrench head and the handle portion.
However, Chen is silent with regards to wherein the wrench head is removably coupled to the handle portion.
Picone in a related invention teaches that it is old and well known to have the wrench head (4) is removably coupled to the handle portion (16, Figs. 1-3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen, so that the head is removably coupled to the handle portion, as taught by Picone, which allows for replaceability in the case of alternative sizing and/or maintenance in the case of wear and tear.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Sroka (US 20120103142 A1).
Regarding claim 5, Chen teaches all the limitations according to claim 1, including the geared wrench support mechanism (111).
However, Chen is silent with regards to wherein the geared wrench support mechanism includes one or more free-wheeling gears.
Sroka in a related invention teaches that it is old and well known to have geared wrench support mechanism includes one or more free-wheeling gears (70, 72, Figs. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen, so that the geared wrench support mechanism includes one or more free-wheeling gears, as taught by Sroke, which is beneficial in aiding the gear train of the drive system so as to enable the engaging member to rotate a full 360 degrees and provide a functional open-end wrench ([0037] of Sroka).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Hsu et al. (US 20080190246 A1).
Regarding claim 7, Chen teaches all the limitations according to claims 1 and 6, including the one or more channels as explained above.
However, Chen is silent with regards to wherein one or more pads are disposed in the one or more channels.
Hsu in a related invention teaches that it is old and well known to dispose a pad (146) in channel of a wrench tool ([0026] “a pad 146 is configured between the planetary gears 166 and the locating ring 144, so as to avoid the planetary gears 166 and the locating ring 144 to be direct contact to further affect the rotation of the planetary gears.”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen, to dispose a pad in a channel of the tool, as taught by Hsu, so as to avoid the gears to be direct contact to further affect the rotation of the gears ([0026] of Hsu).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2).
Regarding claim 8, Chen teaches all the limitations according to claims 1 including the wrench head (Region of 182) having cover (1111).
However, Chen is silent with regards to wrench head including one or more hinged covers. but such is merely an obvious choice of design because it is known to use hinge covers since the hinge will provide easy access into the wrench head in the case of repairs or maintenance of the tool. since applicant has not disclosed that a hinged cover solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of covers.
Therefore, it would have been obvious choice of design to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of the Wrench, as disclosed by Chen, to have hinged covers as such provide easy access into the wrench head in the case of repairs or maintenance of the tool.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Picone (US 20050243553 A1).
Regarding claims 14-15, Chen teaches all the limitations according to claim 1, including a wrench head engaging a nut (See Fig. 12).
However, Chen is silent with regards to wherein plurality of wrench heads, wherein each of the plurality of wrench heads is configured to receive and engage a nut of a different shape.
Picone in a related invention teaches that it is old and well known to have plurality of wrench heads (50) that is configured to receive and engage a nut of a different shape [0018] and [0102].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen, to have plurality of wrench heads configured to receive and engage a nut of a different shape, as taught by Picone, as It is much easier to transport one handle and a few wrench head units in a tool belt than to carry around several cumbersome wrenches with handles in the same fashion ([0018] of Picone).

Claim(s) 16-18, 21, 23, 25, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Picone (US 20050243553 A1).
Regarding claims 16, Chen discloses A motorized adjustable wrench (10, Figs. 1-2), comprising: a wrench head (Region of 182) , including: a geared wrench (18) having an opening (1113) configured to receive and engage a nut (See Fig. 12, which shows the opening engaging a Nut); and a geared wrench support mechanism (111); and a plurality of cooperating gears (Figs. 2-4), in mechanical communication with the geared wrench (18); and a handle portion (11), including: a motor  (130) in mechanical communication with a drive gear (153, Fig. 3); and a switch (25, Fig. 2)..
However, Chen is silent with regards to wherein plurality of wrench heads of different sizes, wherein each of the plurality of wrench heads is configured to receive and engage a nut of a different shape.
Picone in a related invention teaches that it is old and well known to have plurality of wrench heads (50) that is configured to receive and engage a nut of a different shape [0018] and [0102].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen, to have plurality of wrench heads configured to receive and engage a nut of a different shape, as taught by Picone, as It is much easier to transport one handle and a few wrench head units in a tool belt than to carry around several cumbersome wrenches with handles in the same fashion ([0018] of Picone).
Regarding claims 17, wherein each of the plurality of wrench heads is removably coupled to the handle portion (Fig. 3A-3B of Picone).
Regarding claims 18, wherein the handle portion includes a battery (131, Fig. 3).
Regarding claim 21, wherein the geared wrench support mechanism includes one or more channels (channels as seen in between 170 and 17, Fig. 2 of Chen) in at least one of the wrench head or the handle portion (Fig. 2 of Chen).
Regarding claim 23, Chen as modified teaches all the limitations according to claims 16 including the wrench head (Region of 182 of Chen) having cover (1111 of Chen).
However, Chen as modified is silent with regards to wrench head including one or more hinged covers. but such is merely an obvious choice of design because it is known to use hinge covers since the hinge will provide easy access into the wrench head in the case of repairs or maintenance of the tool. since applicant has not disclosed that a hinged cover solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of covers.
Therefore, it would have been obvious choice of design to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of the Wrench, as disclosed by Chen, to have hinged covers as such provide easy access into the wrench head in the case of repairs or maintenance of the tool.
Regarding claim 25, wherein the drive gear (153 of Chen) is configured to transfer rotational motion to the plurality of cooperating gears (Figs. 2-4 and 9-11 of Chen).
Regarding claim 29, wherein each of the plurality of wrench heads is configured to receive and engage a nut of a different shape.
Regarding claim 30, wherein each of the plurality of wrench heads is configured to receive and engage a nut of a different shape.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Picone (US 20050243553 A1) as applied to claim 16 above, and in further view of Sroka (US 20120103142 A1).
Regarding claim 20, Chen as modified above teaches all the limitations according to claim 16, including the geared wrench support mechanism (111).
However, Chen as modified is silent with regards to wherein the geared wrench support mechanism includes one or more free-wheeling gears.
Sroka in a related invention teaches that it is old and well known to have geared wrench support mechanism includes one or more free-wheeling gears (70, 72, Figs. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen as modified, so that the geared wrench support mechanism includes one or more free-wheeling gears, as taught by Sroke, which is beneficial in aiding the gear train of the drive system so as to enable the engaging member to rotate a full 360 degrees and provide a functional open-end wrench ([0037] of Sroka).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 9381625 B2) in view of Picone (US 20050243553 A1) as applied to claim 21 above, and in further view of Hsu et al. (US 20080190246 A1).
Regarding claim 22, Chen as modified above teaches all the limitations according to claims 21, including the one or more channels as explained above.
However, Chen as modified is silent with regards to wherein one or more pads are disposed in the one or more channels.
Hsu in a related invention teaches that it is old and well known to dispose a pad (146) in channel of a wrench tool ([0026] “a pad 146 is configured between the planetary gears 166 and the locating ring 144, so as to avoid the planetary gears 166 and the locating ring 144 to be direct contact to further affect the rotation of the planetary gears.”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Wrench, as disclosed by Chen as modified, to dispose a pad in a channel of the tool, as taught by Hsu, so as to avoid the gears to be direct contact to further affect the rotation of the gears ([0026] of Hsu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of motorized adjustable wrench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731